13-605
Nguyen v. Holder
                        UNITED STATES COURT OF APPEALS 

                                FOR THE SECOND CIRCUIT                      

                                    _______________                  

                                   August Term, 2013 

          (Submitted: January 16, 2014               Decided: February 19, 2014) 

                                  Docket No. 13‐605‐ag 

                                    _______________                         
 
 
                                   HUYEN V. NGUYEN, 
                                            
                                                                                Petitioner, 
                                            
                                        —v.— 
                                            
                                 ERIC H. HOLDER, JR.,  
                            United States Attorney General, 
                                            
                                                                               Respondent. 
                                            
                                    _______________                         

B e f o r e:  

                 KATZMANN, Chief Judge, WESLEY and CHIN, Circuit Judges.  

                                    _______________  

      Petition for review of a decision of the Board of Immigration Appeals, 
which affirmed an immigration judge’s order of removal and denial of a petition 
to remove the conditions on the petitioner’s residency. We conclude that although 
the determination that the petitioner and her husband were related as niece and 
husband by “half‐blood” is supported by substantial evidence, the question of 
whether such relationships are void for incest under New York’s Domestic 
Relations Law warrants certification to the New York Court of Appeals.  
 
                   DECISION RESERVED AND QUESTION CERTIFIED. 
                                _______________                       
 
            Michael E. Marszalkowski, Buffalo, NY, for Petitioner. 
 
            Michael C. Heyse, Trial Attorney, Stuart F. Delery, Assistant 
                  Attorney General, and Mary Jane Candaux, Assistant Director, 
                  Civil Division, United States Department of Justice, 
                  Washington, D.C.,  for Respondent. 
                                _______________                       
                      
 
KATZMANN, Chief Judge: 

      Petitioner Huyen V. Nguyen (“Nguyen”), a citizen of Vietnam, seeks 

review of an order of the Board of Immigration Appeals (“BIA”) dismissing her 

appeal from a decision of the Immigration Judge (“IJ”), which ordered her 

removed and denied her petition to remove conditions placed upon her residency 

in the United States. See In re Huyen V. Nguyen, No. A076‐127‐741 (B.I.A. Jan. 25, 

2013), aff’g No. A076 127 741 (Immig. Ct. Buffalo, NY Aug. 31, 2010).  

      Nguyen was admitted as a conditional permanent resident on August 22, 

2000, based on her marriage to United States citizen Vu Truong (“Truong”). On 

July 10, 2002, Nguyen jointly filed a petition with her husband to remove the 

                                          2
conditions on her residency. On December 12, 2007, the United States Customs 

and Immigration Service denied the petition after finding that Nguyen was 

Truong’s half‐niece. The agency concluded that Nguyen’s marriage to her citizen 

husband was incestuous and therefore void. Consequently, Nguyen was charged 

as removable from the United States on various grounds, each of which was 

related to the determination that her marriage was void and her conditional 

residency in the United States was improper. Nguyen denied the charges and 

proceeded to a hearing before the IJ regarding her removability.  

      Following a hearing, the IJ concluded that the government’s evidence 

showing that Nguyen was the half‐niece of her husband was credible. The IJ 

further held that a New York statute voiding as incestuous a marriage between 

“an uncle and a niece” also reaches “any marriage in which a parent of the niece 

is a half‐sibling of the uncle.” Admin. Rec. at 66 (citing Audley v. Audley, 187 

N.Y.S. 652 (N.Y. App. Div. 1921) (internal quotation marks omitted)). Nguyen 

appealed to the BIA. The BIA affirmed the IJ’s finding that record evidence, which 

included both a birth certificate and Truong’s sister’s immigration documents 

indicating that Nguyen’s grandmother was also Truong’s mother, was sufficient 

to show that Nguyen and Truong were related as half‐niece and half‐uncle. The 
                                           3
BIA also affirmed the IJ’s conclusion that “a marriage between a niece and a half‐

uncle is invalid under New York law.” Admin Rec. at 4 (citing In re Mayʹs Estate, 

305 N.Y. 486 (1953)).  

       We have reviewed both the IJ’s and the BIA’s opinions “for the sake of 

completeness,” Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (internal 

quotation marks omitted), reviewing the factual findings for “substantial 

evidence” and questions of law de novo. See 8 U.S.C. § 1252(b)(4). A factual finding 

will be based on substantial evidence where it is “supported by reasonable, 

substantial and probative evidence in the record.” Yanqin Weng v. Holder, 562 F.3d 

510, 513 (2d Cir. 2009) (quoting Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 116 

(2d Cir. 2007)).  

       Applying those standards here, we conclude that the agency’s factual 

finding that Nguyen’s maternal grandmother, Nguyen Thi Ba, is also the mother 

of the petitioner’s husband, Truong (and thus that Nguyen and her husband are 

half‐blooded niece and uncle) is supported by substantial evidence. The agency’s 

determination was reasonably based on a review of Nguyen’s mother’s birth 

certificate, as well as a document in the immigration file of Truong’s sister, which 

listed Nguyen’s mother as her half‐sister. Where, as here, the agency’s inference is 
                                           4
“tethered to the evidentiary record,” Siewe v. Gonzalez, 480 F.3d 160, 169 (2d Cir. 

2007), we will defer to its finding even if there is “support for a contrary 

inference,” id.   

       While Nguyen contends that testimony disputing the relationship between 

Nguyen’s mother and Nguyen’s husband was more credible than the evidence on 

which the agency relied, we afford “particular deference” to the agency’s 

credibility determinations where they are “based on analysis of testimony.” 

Zhong, 480 F.3d at 116‐17. Having reviewed the administrative record, we are not 

compelled to conclude that the IJ erred in deeming Nguyen and her husband’s 

testimony less credible than the evidence on which it relied in finding the two 

related as half‐blooded niece and uncle. Accordingly, we affirm the IJ’s factual 

determination that Nguyen and her husband are related as half‐blooded niece 

and uncle. 

       But that is not the end of the matter. We must also review de novo the 

agency’s application of New York law to the fact that the petitioner and her 

husband are related as niece and uncle “of . . . the half blood,” to borrow a phrase 

used by New York’s Domestic Relations Law. See N.Y. Dom. Rel. Law § 5(2).   



                                           5
The BIA concluded that, as a matter of New York statutory law, marriages 

between half‐blooded nieces and uncles are, like the full‐blooded equivalent 

relationship between niece and uncle, void as incestuous.  

      In their briefing before this Court, the parties do not dispute that New York 

law applies to the question of whether Nguyen’s marriage is void for incest. 

However, they part ways on the proper interpretation to be given to New York’s 

statute defining and proscribing “incestuous” marriages. The applicable statute is 

section 5 of New York’s Domestic Relations Law, which provides, in pertinent 

part, as follows: 

      A marriage is incestuous and void whether the relatives are 
      legitimate or illegitimate between either: 
        1. An ancestor and a descendant;  
        2. A brother and sister of either the whole or the half blood;  
        3. An uncle and niece or an aunt and nephew. 
 
N.Y. Dom. Rel. Law § 5.   

      Curiously, subsection (2), which regulates marriages between brothers and 

sisters, expressly applies to “half blood” relationships, whereas subsection (3), 

which is the provision applied to the petitioner and her husband, omits the 

relevant language. The question presented, therefore, is whether subsection (3) 

should be read, like subsection (2), to also reach an uncle and niece “of either the 
                                          6
whole or the half blood.” Our resolution of this question will be dispositive of the 

petition before us: an affirmative answer—that is, that the statute also reaches 

marriages between nieces and uncles of the half‐blood—would require denial of 

the petition, while a negative answer would, at the least, be grounds for 

termination of the removal proceeding. 

      We note that two cases from New York’s intermediate appellate courts hold 

that marriages between half‐nieces and half‐uncles are void for incest 

notwithstanding the omission of the “whole or the half blood” language from 

subsection (3) of the statute. The most influential among them is Audley v. Audley, 

187 N.Y.S. 652 (N.Y. App. Div. 1921), in which the Appellate Division first held 

that subsection (3) reaches relationships “between an uncle and a niece or an aunt 

and nephew without regard to the percentage of their blood relationship,” id. at 

654. The second case, also from the Appellate Division, is In re May’s Estate, 117 

N.Y.S.2d 345 (N.Y. App. Div. 1952), aff’d, 305 N.Y. 486 (1953), which cited, without 

further analysis, the rule set out in Audley and held that a half‐niece and half‐

uncle “were forbidden to intermarry” under section 5 of New York’s Domestic 

Relations Law, 117 N.Y.S.2d at 346. 

 

                                          7
      The parties have not identified, nor have we discovered, any reported 

decision of the New York Court of Appeals that squarely holds that section 5(3) of 

New York’s Domestic Relations Law prohibits marriages between half‐blooded 

nieces and uncles. Although the BIA cited the New York Court of Appeals’s 

decision in In re May’s Estate for the “holding that a marriage between a half uncle 

and his niece is incestuous and void,” Admin. Rec. at 4, we find no clear 

affirmance of the Audley rule in that case. By contrast, the one case from the Court 

of Appeals to address the question of statutory interpretation before us is In re 

Simms’ Estate, 26 N.Y.2d 163 (1970), which calls into question the gloss given to 

New York’s incest statute in Audley. Id. at 166. 

      In Simms, the Court of Appeals did not decide the question of statutory 

interpretation that is before us here, see id. at 167, but it nevertheless cast doubt 

upon the analysis given by the Appellate Division in Audley. The Simms opinion 

observed that the omission of the phrase “whole or half blood” from the 

applicable statutory language was troublesome given the inclusion of that 

language in the statute’s immediately preceding interdiction of marriages 

between brothers and sisters, and further noted that “it seems reasonable to think 

that if the Legislature intended to prohibit marriages between uncles, nieces, 

                                            8
aunts and nephews whose parents were related to the contracting party only by 

the half blood, it would have used similar language.” Id. at 166. The Court of 

Appeals further opined that 

      [i]f the Legislature had intended that its interdiction on this type of 
      marriage should extend down to the rather more remote relationship 
      of half blood between uncle and niece, it could have made suitable 
      provision. Its failure to do so in the light of its explicit language 
      relating to brothers and sisters suggests it may not have intended to 
      carry the interdiction this far. 
       
Id. While the Court of Appeals’s analysis in Simms can fairly be called dicta, it 

nonetheless gives us pause in considering the continued vitality of Audley’s 

interpretation of subsection (3). 

      In these circumstances, we are faced with an outcome‐determinative 

question in a case in which “the New York Court of Appeals has not squarely 

addressed an issue and other decisions by New York courts are insufficient to 

predict how the Court of Appeals would resolve it.” Penguin Grp. (USA) Inc. v. 

Am. Buddha, 609 F.3d 30, 42 (2d Cir. 2010). On the briefing before us, we are 

unable to conclude that either the plain language of the statute or its legislative 

history readily furnishes an answer, see id., and are therefore not “confident that 

we can correctly resolve the matter at issue ourselves,” Licci ex rel. Licci v. Lebanese 


                                           9
Canadian Bank, SAL, 673 F.3d 50, 74 (2d Cir. 2012). We therefore consider whether 

to certify the question of New York law that is before us to the New York Court of 

Appeals.  

      Before exercising our discretion to certify the question before us to the New 

York Court of Appeals, we must satisfy ourselves that the question meets the 

following criteria: 1) it must be determinative of this petition; 2) it must not have 

been squarely addressed by the New York Court of Appeals and the decisions of 

other New York courts must leave us unable to predict how the Court of Appeals 

would rule; and 3) the question must be important to the state and its resolution 

must require value‐laden judgments or public policy choices. See In re Thelen LLP, 

736 F.3d 213, 224 (2d Cir. 2013); 10 Ellicott Square Court Corp. v. Mountain Valley 

Indem. Co., 634 F.3d 112, 125‐26 (2d Cir. 2011). In light of our foregoing discussion, 

we conclude that the question before us satisfies the first two considerations. We 

therefore turn to the last consideration: the importance of the question to the state. 

      We are mindful that in exercising our discretion to certify a question to the 

Court of Appeals we must assure that “the question on which we certify [is] of 

importance to the state, and its resolution must require value judgments and 



                                          10
important public policy choices that the New York Court of Appeals is better 

situated than we to make.” Licci, 673 F.3d at 74 (internal quotation marks and 

alterations omitted). In considering the importance of the question before us, we 

observe that a thread running through New York’s case law regarding the 

degrees of consanguinity within which a marriage is incestuous is the rule that 

marriages between individuals whose relationship is more remote than brother 

and sister must be deemed incestuous by express legislation. See generally 

Wightman v. Wightman, 4 Johns. Ch. 343 (N.Y. Ch. 1820). Following the passage of 

New York’s Domestic Relations Law, lower courts in the late nineteenth and early 

twentieth century read “half‐blood” into the legislature’s proscription of niece‐

uncle marriages in part because they concluded that such marriages “would 

certainly shock the sentiment of any enlightened community,” Campbell v. 

Crampton, 2 F. 417, 428 (C.C. N.D.N.Y. 1880), and that an equivalence between 

whole‐ and half‐blood relationships was a matter of “public policy,” Audley, 187 

N.Y.S. at 654. See also Audley, 187 N.Y.S. at 654 (describing the prohibition of 

incest, including marriages between nieces and uncles of any “percentage” of 




                                          11
blood relationship, as being “for the benefit of the public health and the 

perpetuation of the human race”). 

       We express no view on whether public policy, either now or at the time the 

statute was passed, directs that either a narrower or more expansive gloss should 

be given to the definition of incestuous niece‐uncle relationships. Clearer 

guidance from the Court of Appeals is, however, in order. See Tire Eng’g & Distrib. 

L.L.C. v. Bank of China Ltd., Nos. 13‐1519‐cv, 13‐2535‐cv(L), 13‐2639‐cv(con), ‐‐‐ 

F.3d ‐‐‐, 2014 WL 114285, at *5‐6 (2d Cir. Jan. 14, 2014) (noting that where a rule 

reflects a “judicially created doctrine that reflects policy considerations over time” 

on which courts, the legislature, and others may have come to rely, certification is 

“particularly compelling”). We therefore conclude that the final factor counsels in 

favor of certification. 

       For the foregoing reasons, and pursuant to New York Court of Appeals 

Rule 500.27 and Local Rule 27.2 of this Court, we certify the following question to 

the New York Court of Appeals:   

          Does section 5(3) of New York’s Domestic Relations Law void as 
          incestuous a marriage between an uncle and niece “of the half 
          blood” (that is, where the husband is the half‐brother of the wife’s 
          mother)? 

                                          12
          
Consistent with our usual practice, “we do not intend to limit the scope of the 

Court of Appeals’ analysis through the formulation of our question, and we invite 

the Court of Appeals to expand upon or alter this question as it should deem 

appropriate.” 10 Ellicott Square, 634 F.3d at 126. 

      It is hereby ORDERED that the Clerk of this Court transmit to the Clerk of 

the New York Court of Appeals this opinion as our certificate, together with a 

complete set of the briefs and the administrative record filed in this Court. The 

parties will equally bear any fees and costs that may be imposed by the New York 

Court of Appeals in connection with this certification. This panel will resume its 

consideration of this petition after the New York Court of Appeals disposes of 

this certification either by providing guidance or declining certification.




                                           13